DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Chris Davis on 02/21/2022.

The application has been amended as follows: 
Claim 7 (Currently Amended). The implant of claim 4, wherein, in the first implanted shape, the two layers form an open end that encircles the sacks of layer A and layer B; and wherein, in the second implanted shape, the open end encircles the folds of layer A and layer B. 
Claims 11-20 have been cancelled.

Reasons for Allowance

Claims 1-10 are allowed.  The following is an examiner’s statement of reasons for allowance: the prior art fails to disclose, in combination with other limitations of the claims, an 
For instance, US 2010/0023048 (Mach) teaches an implant (medical device 50 of FIG. 1) having first and second inversions (e.g., inversion between layer 52 and layer 54 and inversion between layer 54 and layer 56) and having first, second, and third segments (e.g., layers 52, 54, and 56). However, Mach fails to teach the implant having two layers of tubular braid (layer A and layer B). Also, US 2012/0283768 (Cox) teaches an implant (FIG. 44) having two layers of tubular braid (layer A and layer B)(e.g., inner structure 380 and shell 384). Each layer of the implant of Cox also has multiple inversions and first, second, and third segments in FIG. 44. However, the implant of Cox appears to at least be missing the claimed first segment extends from the first inversion and at least partially surrounding the second segment where the second segment also extends from the second inversion to the first inversion and at least partially surrounds the third segment.
The reasons for allowance of the claims is clear from the written record of prosecution. As discussed above, Mach and Cox do not anticipate applicant’s claimed invention.  Furthermore, there does not appear to be a reason, absent hindsight, to modify either Mach or Cox, alone or in combination, to teach the claimed implant.  Therefore, the cited references taken singly or in combination do not anticipate or make obvious applicant’s claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD J SCHERBEL whose telephone number is (571)270-7085. The examiner can normally be reached Mon - Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TJ SCHERBEL
Primary Examiner
Art Unit 3771



/TODD J SCHERBEL/Primary Examiner, Art Unit 3771